*368
ORDER

PER CURIAM.
Appellant, Hugh V. Murray, appeals the dismissal by the Circuit Court of St. Louis County of his fraudulent misrepresentation and breach of contract claims. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b).